Citation Nr: 1233731	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-07 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic disability manifested by low back pain. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel 


INTRODUCTION

The Veteran had active service from January 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the New Orleans, Louisiana, regional office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a chronic left hip disability, a chronic disability manifested by low back pain, a right small toe disability, and bilateral shin splints. 

The Veteran appealed all four of these issues, and they were before the Board in June 2009.  At that time the Board issued a decision which granted service connection for the left hip disability.  This decision also denied service connection for the low back disability, and the small toe disability.  As the Veteran withdrew her claim for service connection for the bilateral shin splints, this issue was dismissed. 

The record indicates that the Veteran appealed the denial of service connection for a low back disability to the United States Court of Appeals for Veterans Claims (Court).  The appellant's brief to the Court stated that she was appealing that portion of the June 2009 Board decision which denied entitlement to service connection for a back disability.  No other issue was noted. 

The Court issued a Memorandum Decision in this appeal in April 2011.  The Court ordered that the June 2009 decision be set aside and remanded for actions consistent with its decision.  This decision did not specifically limit itself to the issue of service connection for the low back disability, but none of the other three issues were identified or discussed.  Given that the Veteran's left hip claim was granted by the June 2009 decision, that another matter was withdrawn by the Veteran, and that the appellant's brief specifically states that only the issue of service connection for the low back disability is on appeal to the Court, the Board will construe the order to set aside and remand the April 2011 Memorandum Decision as applying to only the low back claim. 

The matter was returned to the Board in December 2011, when it was remanded for further development in accordance with the April 2011 Memorandum Decision.  The development has been completed, and the appeal has been returned to the Board for further review.  


FINDING OF FACT

The Veteran does not have a chronic disability exhibited by low back pain that was present in service or is otherwise related to active duty. 


CONCLUSION OF LAW

A chronic disability exhibited by low back pain was not incurred or aggravated during active duty. 38 U.S.C.A. §§ 1110, 5103-5103A, (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  


Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In correspondence dated in May 2004 and July 2006, the RO notified the Veteran under 38 U.S.C.A. § 103(a) (West 2002) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate her claims for service connection for a disability exhibited by low back pain.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In July 2006, the Veteran received notice regarding the process by which disability ratings and effective dates are established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

This last notice was delivered after the initial denial of the claims.  The RO subsequently readjudicated the claims based on all the evidence in the August 2008 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of her claims and the late notice did not affect the essential fairness of the decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Board concludes that the duty to notify has been met.

The Board further finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  All private records identified by the Veteran have been obtained, as have all relevant private medical records.  She has been afforded VA examinations and appropriate opinions have been obtained.  At the direction of the April 2011 Memorandum Decision, the Board ordered an additional examination to include at the very least X-ray studies of the spine.  This was accomplished, and magnetic resonance imaging (MRI) studies were obtained as well.  The Board notes that the Veteran's representative argues that an additional examination to consider whether or not the Veteran's service connected hip disabilities caused or aggravated her claimed low back disability is necessary.  However, as will be seen below, this would be of no use to the Veteran because the Board will find that there is no objective evidence of a low back disability.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

At the January 2009 hearing, the Veteran testified that she was seen for back pain during service in December 2003 and put on a 30 day profile.  She did not receive any follow up treatment, but she reports that she continued to experience problems.  The Veteran states that she first sought post service treatment for her back in 2005 when she underwent physical rehabilitation for her back and hips.  She now reports continued symptoms.  See Transcript.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Board recognizes that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

On review, the Board finds that service connection is not warranted.  The Veteran's service treatment records show she complained of low back pain in October 2003 and December 2003.  The cause was noted as overuse.  In December 2003 the Veteran was placed on a temporary, two-week profile where she was instructed not to run, jump or flutter kick.  She could perform other exercises at her own pace.  No underlying disability exhibited by low back pain was identified in-service. 

At VA examination in October 2004, the Veteran stated her lumbar spine pain began in service, but described no current symptoms.  Physical examination showed range of motion of lumbar spine was normal with flexion of 90 degrees, extension of 30 degrees, side bending of 45 degrees and rotation of 45 degrees.  Range of motion was not limited by pain, weakness, fatigue, lack of endurance or repetition.  The diagnosis was normal lumbar spine.  An X-ray study was not conducted at this examination. 

In May 2006, the Veteran followed up at the VA medical center in New Orleans with complaints of low back pain.  She stated the pain started in the military, but has gotten worse in the past few months especially when picking up her son.  The pain was noted in the lumbar area and radiated across the Veteran's back.  Examination showed point tenderness over L4 with minimal pain in the paraspinal area.  Lordotic curvature to lower back was normal and sensation intact.  The physician's impression was the Veteran had mechanical low back pain based upon the chronic nature of her pain and worsening associated with movement.  The physician stated however, that he would not rule-out epidural abscess (Veteran had recently given birth).  The Veteran was scheduled for 4 weeks of physical therapy. If no significant improvement was noted, an MRI would be ordered to determine the etiology of her complaints.  By August 2006, the Veteran reported improvement with her low back pain.  The assessment was chronic lumbar strain.  There is no evidence that an MRI or x-rays were obtained. 

In response to the Board remand that followed the April 2011 Memorandum Decision, the Veteran was afforded a VA examination of her back in January 2012.  The examiner noted that the Veteran had been given a diagnosis of mechanical lower back pain.  She had a history of lower back pain during service that did not require surgery or injections.  It was reported that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine exhibited by less movement than normal and pain on movement.  However, the examiner added that these were all subjective complaints.  On further examination, the Veteran reported radicular pain to the lower extremities.  X-ray studies of the lumbar and thoracic regions of the spine were obtained.  Both studies were described as normal without evidence of degenerative changes.  The Veteran also underwent MRI studies of the lumbar and thoracic areas of the spine.  These were also normal without evidence of disc problems.  In conclusion, the examiner stated that all findings were subjective, and opined that they were not "service connected".  An April 2012 addendum confirmed that the claims folder had been reviewed.  

Despite the in-service complaints for low back pain, the Veteran has not satisfied the first element of her service connection claim, which is evidence of a current disability.  Pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In reaching this decision, the Board notes that the May 2006 and August 2006 treatment records include diagnoses of mechanical lower back pain and chronic lumbar strain respectively.  However, the service treatment records did not include a diagnosis of a chronic back disability.  The October 2004 VA examination determined that the lumbar spine was normal.  Finally, the April 2011 VA examination showed that the lumbar and thoracic regions of the spine were normal on all X-ray and MRI studies.  This examiner also found that the Veteran's symptoms were entirely subjective.  The Board finds that these examinations, which were comprehensive and included review of the claims folder and imaging studies not obtained during the 2006 treatment are of more probative value than the 2006 treatment records, and demonstrate that there is no objective medical evidence of a current chronic disability of the low back.  

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), and it, therefore, must be denied. 

At her hearing, the Veteran testified she has difficulty bending, stooping, squatting and lifting her son as a result of her back pain.  She also stated that hiking puts a lot of pressure on her back.  The Board recognizes that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to provide evidence as to more complex medical questions; she is not capable of diagnosing orthopedic or neurologic disease affecting her low back.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Furthermore, the Veteran testified that she has not been diagnosed for any disability related to back pain.  (See hearing transcript, page 10).  As such, there is no evidence of record indicating that the Veteran currently has a chronic disability exhibited by low back pain (or ever has had one) that is related to her service. 

Finally, it should be noted that the January 2012 VA examiner stated the Veteran's complaints were not related to service.  In conclusion, a preponderance of the evidence is against a finding that the Veteran has a chronic disability exhibited by low back pain that is causally related to service.  Thus the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection for a chronic disability exhibited by low back pain is denied.  


ORDER

Service connection for a chronic disability manifested by low back pain is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


